PER CURIAM.
Appellant pleaded guilty in the Superior Court to one count of possession of heroin. He was represented in the Superior Court by court appointed counsel. He was sentenced to from 5 to 10 years in the State Prison. He filed his notice of appeal in propria persona and counsel was appointed by the trial court, pursuant to A.R.S. § 13-161, to handle his appeal. Counsel stated to this court that he has reviewed the record and could find no grounds on which an appeal could be based. This court ordered that the appeal be submitted on the record for examination for fundamental error.
We have examined the record and find no error. Appellant was advised of his right to counsel, waived preliminary examination and had benefit of counsel at the time he made his plea and was sentenced. We find no irregularities as to the arrest, the preliminary hearing or the arraignment. At the time of sentencing counsel requested the trial court that appellant be sent to the United States Public Health Service for Addicts of. Narcotics. Appellant had a previous conviction on a narcotic charge and we cannot say that the trial court abused its discretion either as to sentencing appellant to a term in the state prison or as to the length of that term. State v. Salinas, Ariz., 387 P.2d 790.
Affirmed.